DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4-11 and 15-20 are objected to because of the following informalities:  
Claim 4 line 11: “with” should be deleted for clarity.
Claim 4 lines 14-15 and 21: “pre-processing” should be changed to “pre-processed” or similar.
Claim 10 line 5: Examiner recommends inserting “wherein” or similar before “when”.
Claim 11 line 3: “1” should be deleted.
Claim 15 is objected to for the same reasons discussed with respect to claim 4.
Claim 17 line 3: “the” should be inserted before “combined pre-processing correlations” because said correlations have basis in claim 15.
Claim 18 line 7: “the” should be inserted before “first” and “second”.
The remaining claims are dependent. Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
receiving unit (claim 1)
calculating unit (claim 6)
mode configuration unit (claim 10).
The specification does not clearly identify any physical structure corresponding to the units. The most relevant paragraph appears to be [0083], which recites “Embodiments of the present application may be implemented by hardware, software or the combination thereof”. In as much as the units are intended to represent computer-implemented limitations, para. [0057] describes an algorithm for the calculating unit, while paras. [0072]-[0075] describe an algorithm for the mode configuration unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 6, and 10, the claim limitations “receiving unit”, “calculating unit”, and “mode configuration unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1 line 10, claim 12 line 11, and claim 23 line 13, it is unclear what a “BOC-like” navigation signal comprises. It is unclear in what respects the signal is “like” a BOC signal, and the specification does not provide any relevant description.

Regarding claim 2 lines 10-14 and claim 13 lines 10-14, “the lower band...” and “the upper band...” lack clear antecedent basis in the claim.

Regarding claim 6 line 6 and claim 16 line 3, it is unclear what is meant by “message/sub-code segregation” (emphasis added). It is unclear if this refers to a process of stripping of the message or sub-code from the signal. This may be an issue of translation.

Regarding claim 7 lines 3-10, the scope of “for conducting a carrier phase discriminator and filtering to the combined pre-processing correlations” and “for conducting a sub-carrier phase discrimination and filtering to the combined pre-processing correlations” are unclear. This may be an issue of translation. Claim 8 lines 3-7 “for conducting a first code phase discrimination to the first navigation signal correlation and conducting a second code phase discrimination to the second navigation signal correlation”, claim 17 lines 2-3 “conducting a phase discrimination to combined pre-processing correlations”, and claim 18 lines 2-6 “conducting a first code phase discrimination to the first navigation signal correlation, conducting a second code phase discrimination to the second navigation signal correlation” are similarly unclear. 

Regarding claim 20, recited is conditional language wherein an operational mode is determined, and different types of frequency estimation are performed depending on the mode. 
In the joint processing mode, virtual carrier, virtual sub-carrier, and virtual code frequencies are estimated according to the combined pre-processing correlations of the first and second signals as recited in claim 15, on which claim 20 depends. Examiner notes that claims 12 and 14, on which claim 15 depends, also recite steps for frequency estimation of a virtual navigation signal. 
In the separate processing mode, carrier and code frequencies of the first navigation signal are estimated according to first navigation signal correlations, and carrier and code frequencies of the second navigation signal are estimated according to the second navigation signal correlations.
Claims 12, 14, and 15 positively recite steps for frequency estimation of a virtual navigation signal, while claim 20 makes said steps contingent upon a determined operational mode. Claim 20 makes it unclear whether or not the steps of claims 12, 14, and 15 related to estimating virtual signal frequency are actually performed. The scope of claim 20 cannot be clearly determined.   

The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 6, and 10, the specification does not clearly describe the structures corresponding to the receiving unit, calculating unit, or mode configuration unit. The receiving unit, calculating unit, and mode configuration unit therefore lack written description support in the application as filed. 
The remaining claims are dependent.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 12 recites a joint receiving method for navigation signals located at adjacent frequencies and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 12 recites:
	- calculating a frequency estimation of a virtual wideband navigation signal constructed based on a first navigation signal and a second navigation signal.
	This step falls within the mathematical concept grouping of abstract ideas enumerated in the 2019 PEG because it recites calculating a frequency estimation.  Claim 12 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 12 further recites:
receiving a first navigation signal and a second navigation signal which are located at adjacent frequencies; and
wherein the virtual wideband navigation signal is an asymmetric BOC-like navigation signal having a virtual carrier and a virtual sub-carrier.
The receiving step comprises insignificant extra-solution activity, i.e. data gathering, and the wherein clause merely generally links the use of the judicial exception to a particular technological environment or field of use. These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	The additional element “wherein the virtual wideband navigation signal is an asymmetric BOC-like navigation signal having a virtual carrier and a virtual sub-carrier” merely generally links the use of the judicial exception to a particular technological environment or field of use and therefore does not amount to an inventive concept under step 2B.
	The additional element “receiving a first navigation signal and a second navigation signal which are located at adjacent frequencies” was identified as insignificant extra-solution activity in step 2A, and in step 2B must be reevaluated for evidence of an inventive concept. However receiving first and second navigation signals which are located at adjacent frequencies is merely well-understood, routine, conventional activity. For example, see Jin “Global Navigation Satellite Systems” pages 41-50, especially Fig. 4 showing receipt of adjacent frequencies, and Applicant’s background paragraphs [0002]-[0004]. This element therefore does not provide evidence of an inventive concept.
	Claim 12 is therefore not patent eligible.

Claims 13-20 recite additional mathematical concepts and therefore do not integrate the abstract idea into a practical application or add significantly more. Claim 21 merely further generally links the abstract idea to a particular technological environment of field of use and therefore does not integrate the abstract idea into a practical application or add significantly more.

Claims 1-11 differ from claims 12-21 in reciting a receiving unit and a processor. A processor comprises generic computer equipment used as a tool to perform the abstract idea, and therefore does not integrate the abstract idea into a practical application or add significantly more. The structure corresponding to the receiving unit is not clearly identified in the specification, but para. [0083] states that “[e]mbodiments of the present application may be implemented by hardware, software, or the combination thereof”. For purposes of this rejection, the receiving unit appears to include within its scope generic computer equipment that does not integrate the abstract idea into a practical application or add significantly more.

Claim 23 differs from claim 12 in recited a non-transitory machine-readable storage storing machine executable instructions, wherein the machine executable instructions are executable by a processor. The storage and processor are merely generic computer equipment used as a tool to perform the abstract idea, and therefore do not integrate the abstract idea into a practical application or add significantly more. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rugamer (US 20130021934 A1) in view of Martin (US 20090219201 A1).

Regarding claims 1, 12, and 23, Rugamer (US 20130021934 A1) teaches a receiving unit (Figs. 4A-B) for receiving a first navigation signal and a second navigation signal which are located at adjacent frequencies (E5, E1); and constructing a virtual wideband navigation signal based on the first and second navigation signals (combiner 432, 434, Fig. 4B), wherein the virtual wideband navigation signal is an asymmetric BOC-like navigation signal having a virtual carrier and a virtual sub-carrier (asymmetry of E5, E1 combination shown in Fig. 7;  as both E5 and D1 are BOC signals, their combination is considered “BOC-like”, and a virtual carrier and sub-carrier inherent).
Ruegamer does not teach calculating a frequency estimation of the virtual wideband navigation signal. However such calculation is well-known. For example see Martin (US 20090219201 A1) paras. [0014]-[0017]). It would have been obvious to modify Ruegamer according to Martin by calculating a frequency estimation in order to obtain information about the virtual wideband navigation signal. This would assist in the selection of appropriate filters, etc. in baseband stage 140, Fig. 4B. 

Regarding claims 2 and 13 Martin’s calculations include a central frequency of a virtual carrier and a central frequency of a virtual sub-carrier calculated as claimed (para. [0017] lines 2-3). Further, Martin’s Fig. 7 shows asymmetrical lower and upper bands as claimed.

Regarding claims 3 and 14, Martin’s calculations include a central frequency of a virtual carrier, a central frequency of a virtual sub-carrier, and a code frequency (para. [0017] lines 2, 3, and 6.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rugamer (US 20130021934 A1) in view of Martin (US 20090219201 A1) and further in view of OFFICIAL NOTICE.

Regarding claims 11 and 21, Rugamer does not teach Beidou B1I and B1C signals. However Rugamer teaches using signals from different GNSS to improve performance, availability, and integrity (paras. [0003]-[0007]), and Examiner takes OFFICIAL NOTICE that Beidou B1I and B1C signals are well-known GNSS signals. It would have been obvious to implement Rugamer’s teachings with B1I and B1C signals in order to further improve performance, availability, and integrity. Alternatively, it would have been obvious to substitute B1I and B1C signals from Rugamer’s Galileo signals because it is a simple substitution of one set of adjacent navigation signals for another, capable of being performed by one of ordinary skill, with the predictable result of performing navigation with Beidou signals instead of Galileo signals. This is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Allowable Subject Matter

Claims 4-10 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 and 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kunysz (US 20060227905 A1) teaches a receiving unit for receiving first and second navigation signals located at adjacent frequencies (L1, L2, Fig. 2), and constructing a virtual wideband navigation signal based on the first and second signals (at MUX 210, Fig. 2; see para. [0046] “bandwidth... is determined from... the maximum frequency separation between the different channels”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648